The Court, Comegys, C. J.,
charged the jury that the principle of law suggested and relied on by the counsel for the defendant *434did not apply to such a case as this, and that no tender of the stipulated price was necessary before bringing the action in a case where a future time is agreed on for the delivery of the goods sold, and in the meanwhile the defendant puts it out of his power to perform the contract on his part by selling them to another.
The plaintiffs had a verdict for one hundred and six dollars.